             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         4:18CR3026
               Plaintiff,
    vs.
                                                    ORDER
ISRAEL DEWAYNE MILEAGE,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue (filing 43) is
          granted.

    2.    Defendant Israel Dewayne Mileage’s sentencing is continued to
          January 9, 2019, at 10:00 a.m., before the undersigned United
          States District Judge, in Courtroom No. 1, Robert V. Denney
          United States Courthouse and Federal Building, 100 Centennial
          Mall North, Lincoln, Nebraska. The defendant shall be present at
          the hearing.

    Dated this 14th day of November, 2018.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
